103 Mich. App. 151 (1981)
302 N.W.2d 626
PEOPLE
v.
DELONGCHAMPS
PEOPLE
v.
MICK
Docket Nos. 48557, 48558.
Michigan Court of Appeals.
Decided January 22, 1981.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, George B. Mullison, Prosecuting Attorney, and Thomas J. Rasdale, Assistant Prosecuting Attorney, for the people.
Richard G. Chosid, for defendants on appeal.
Before: DANHOF, C.J., and M.J. KELLY and D.L. SULLIVAN,[*] JJ.
DANHOF, C.J.
Following a jury trial, defendants *155 were convicted of possession of marijuana with intent to deliver, MCL 333.7401(2)(c); MSA 14.15(7401)(2)(c), and sentenced to 2 to 4 years imprisonment. They appeal as of right.
On appeal, defendants argue that the trial judge should have disqualified himself from hearing their cases because he was a prosecuting attorney within that circuit within the preceding two years.
Disqualification of a judge is covered by GCR 1963, 912. GCR 1963, 912.3 provides that a motion to disqualify must be filed within ten days after a case has been assigned to a judge or at least ten days before trial, whichever is earlier. If a motion is not timely filed, untimeliness is a factor in deciding whether the motion should be granted.
In the present case, defendants did not raise the issue in a timely fashion. Counsel for defendants made a motion for disqualification of the judge on the first day of trial.
Defendants assert that the judge should be disqualified under GCR 1963, 912.2(4):
"A judge is disqualified when he cannot impartially hear a case including a proceeding where the judge * * *
"(4) was a partner of a party, attorney for a party, or a member of a law firm representing a party within the preceding two years;"
We must decide whether the trial judge was an attorney for a party by virtue of his employment by the county as a prosecutor. We are assisted by People v Dycus, 70 Mich App 734; 246 NW2d 326 (1976). In Dycus, the defendant argued that the trial judge should have disqualified himself because he was admittedly related within the fourth degree of consanguinity to the prosecuting attorney who neither appeared nor participated personally *156 in the proceedings. The predecessor rule to GCR 1963, 912.2 (GCR 1963, 405.1[4]) referred to disqualification of a judge related within the fifth degree of "any of the attorneys or counsellors for any party". This Court held that the prosecuting attorney is not the attorney or counsellor for any party unless he appears personally and participates in the action. We are further assisted by Informal Ethics Opinion CI 368:
"When one of two full-time county paid prosecuting attorneys employed by the same governmental agency is elected judge, the newly elected judge is not considered a `partner' or `member of a law firm' requiring his disqualification from presiding over proceedings prosecuted by the office from which he was formerly employed in cases where the judge had no prior substantial responsibility and he can perform his duties impartially. (11-17-78)"
We hold that the judge is not an attorney for a party within the meaning of the court rule by virtue of his former employment by the county as a prosecutor where the judge did not appear personally and participate in the action. We note that the judge in the present case found that he could perform his duties impartially and that defendants made no allegation of partiality.
Defendants next argue that the trial court denied them a fair trial by refusing to order the people to produce the informant who supplied the information leading to the search of defendants' rented vehicle and consequently their arrests. Defendants claim that the informer, "Jo", is a res gestae witness because he may be the only witness who saw either of the defendants handle the 43 pounds of marijuana which was found in the trunk of their car or may be able to testify that a *157 prowler broke into the trunk of the car and placed the marijuana therein.
We review the lower court's decision as to the status of the witness under the clearly erroneous standard. People v Abrego, 72 Mich App 176, 179; 249 NW2d 345 (1976). We conclude that the trial court's decision is not clearly erroneous. The informant here was not a res gestae witness but rather supplied the information sufficient to establish probable cause to stop and search defendants' car. He was not a participant in the crime with which defendants were charged. See People v Davis, 72 Mich App 21; 248 NW2d 690 (1976). See, also, People v Kinnebrew, 75 Mich App 81, 86; 254 NW2d 662 (1977).
Defendants also argue that the trial court abused its discretion by refusing to allow defense inquiry into who had "pried open" the trunk of the rented car in which the contraband was found.
In an apparent attempt to bolster the defense theory that someone might have broken into the car and placed the bale of marijuana in it, or to uncover the informant's identity, defense counsel questioned surveillance police officers as to whether someone told them the trunk had been pried open, why it was pried open, when it was pried open, etc. (since the officers had no personal knowledge in that area). Detective Gwizdala testified that, from his examination of the trunk, it had been pried at, but not opened. After defense counsel asked these questions of Detective Gwizdala, the court ruled that he could not continue to question the officers in this manner unless they had personal knowledge.
We find no abuse of discretion on the part of the trial court. Defense counsel was trying to avoid the effect of the hearsay rule by innuendo and inference. *158 The record supports the trial court's ruling that it was irrelevant that someone told the officers about the trunk.
Defendants next argue that MCL 333.7401(2)(c); MSA 14.15(7401)(2)(c), is unconstitutional because it violates the title-object clause of the Michigan Constitution, Const 1963, art 4, § 24.
We find this issue to be without merit. It was disposed of by this Court in People v Trupiano, 97 Mich App 416; 296 NW2d 49 (1980).
Defendants also argue that the circuit court lacked jurisdiction to try defendants because the proceedings were initiated by an arrest warrant issued by a nonattorney magistrate in violation of Const 1963, art 6, § 19.
This panel addressed this issue in People v Ferrigan, 103 Mich App 214; 302 NW2d 855 (1981). In Ferrigan, we concluded that issuance of search warrants by magistrates does not contravene Const 1963, art 6, § 19. Magistrates are not judges of the district court, but serve at the pleasure of the judges of the district court. MCL 600.8507; MSA 27A.8507. They have limited jurisdiction, MCL 600.8511, 600.8512; MSA 27A.8511, 27A.8512, and a party may seek a de novo review of the magistrate's decision as of right in the district court. MCL 600.8515; MSA 27A.8515. Defendants additionally claim that issuance of a warrant by a nonattorney violates due process. This is without merit. Shadwick v City of Tampa, 407 US 345; 92 S Ct 2119; 32 L Ed 2d 783 (1972).
Defendants next argue that the evidence is insufficient to support their convictions. They claim the element of knowing possession was not proven. Further, they claim that if possession can be inferred from circumstantial evidence, no further inference of intent to deliver is permissible.
*159 When determining whether there is sufficient evidence to support their convictions, this Court must view the evidence in a light most favorable to the prosecution and determine whether a rational trier of fact could have found that the essential elements of the crime were proven beyond a reasonable doubt. People v Hampton, 407 Mich 354, 368; 285 NW2d 284 (1979).
Defendants were convicted of possession of marijuana with intent to deliver. Possession of a controlled substance requires that the alleged possessor was aware of the presence and character of the particular substance and was intentionally and consciously in possession of it. People v Harrington, 396 Mich 33, 43-44; 238 NW2d 20 (1976).
The evidence, although circumstantial, supports a finding of possession. Defendants Mick and Delongchamps rented a Pontiac Sunbird in Florida on April 17, 1979, by displaying Florida drivers' licenses as identification. Defendant Delongchamps also gave the rental agent a local Florida credit card. In contravention of the rental agreement, they brought the vehicle to Michigan. They stayed in a Holiday Inn in Bay City, Michigan. On a tip, police officers began surveillance of defendants on May 16, 1979. When defendants exited from the Inn, one placed a suitcase in the back seat, and they began to drive off. Their car was stopped and searched pursuant to a search warrant. An unopened 43-pound bale of marijuana was found in the trunk. $3,800 in cash was found in a paper bag in the glove box, $1,200 on the person of defendant Mick, and $622 on the person of defendant Delongchamps. Evidence was also introduced that they were given one key ring containing both ignition and trunk keys in Florida. However, when the car was stopped, the keys were separated and *160 the trunk key was in the possession of defendant Delongchamps.
We conclude that a rational trier of fact could have found the essential elements of possession of the controlled substance and intent to deliver as to both defendants. We also reject defendants' claim that intent to deliver cannot be inferred without violating the "inference upon an inference" rule. That rule proscribes the building of an inference upon another inference where both are based on the same evidence. People v Atley, 392 Mich 298, 314-315; 220 NW2d 465 (1974). Here the separate inferences of possession and intent to deliver are not based on the same evidence. The quantity of marijuana alone is sufficient to support an inference of intent to deliver. People v Abrego, 72 Mich App 176, 181; 249 NW2d 345 (1976). It is further supported by the amount and location of cash found in defendants' possession and the lack of paraphernalia associated with use.
Finally, defendants argue that the trial court erred in refusing to instruct on the lesser included offense of possession of marijuana, MCL 333.7403(2)(d); MSA 14.15(7403)(2)(d). We are bound to reject this argument by People v Chamblis, 395 Mich 408; 236 NW2d 473 (1975).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.